Cause No.



Jose Carmen Garcia/ Jr./                         IN THE COURT OF CRIMINAL:
          Petitioner/ Pro Se                                                 t
                                                 APPEALS OF THE STATE

                                                 TEXAS AT AUSTIN

THE STATE OF TEXAS,
                                            §
                                                                                 APR 012015
          Respondent
                                  HEARING REQUESTED

                MOTION FOR SUSPENSION OF THE RULES PURSUANT TO             ^°e' ^COSta, Cfefk
                                    T.R.A.P. RULE 2
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


     Comes now Jose Carmen Garcia/ Jr./ Petitioner Pro Se, and files this

motion for suspension of the rules for the number of copies. T.R.A.P. Rule 9.3
(b). In support of this motion petitioner respectfully shows the following:
                                           I.

     Petitioner is indigent/ per TDCJ Rules he is not permitted to earn or
handle money, (see included affidavit of indigence).
                                          II.

     Petitioner has limited supplies. Petitioner does not have access to means
to create mass copies. Petitioner does not own a typewriter.
                                        PRAYER

    Wherefore permises considered petitioner .prays this honorable Court
would grant his motion for suspension of the rules on the number of copies
required in this cause. Petitioner also prays for general relief.



                                                      Respectfully Submitted/
                       FILED IN
             COURT OF CRIMINALAPPEALS

                       APR 012015                     Jose C. Garcia/ Jr./ Pro Se
                                                      TDCJ#1910011 McConnell Unit
                                                      3001 S. Emily Dr.
                  Abel Acosta, Clerk                  Beeville, Texas 78102-8583
                                                      361.362.2300 (ph.)
                                                      361.362.3011 (fax)
                           DECLARATION OF INABILITY TO PAY COSTS


     The following declaration is made pursuant to Tex.'. R. Civ. Proc. and
title VIi   Ch.   132 of Tex. Civ. P. & Rem. Code.

     Now respectfully comes Jose C. Garcia, Jr./ TDCJ# 1910011, and declares
that I am unable to pay the court costs in this criminal action and requests
leave of the Court to proceed informa pauperis in this accompanying action
and would show the Court the following:

            1. I am presently incarcerated in the Wm. G. McConnell Unit of
               the Texas Dept. of Crim. Justice where I am not permitted to
                  handle or earn money.
            2. I have no source of income or sponsal income.
            3. I currently have $^_Jf/^ A*          credited to me in the inmate
                  trust fund.

            4. During my incarceration in TDCJ, I have received approx.
                  ?       J^'OO   Per month as gifts from relatives/friends.
            5. I neither own nor have an interest in any. realty, stocks, bonds,
                  or bank account, and I received no interest or dividend income
                  from any source.
            6. I have zero          dependents.
            7. I have total debts of approx. $1,360.00.
            8.    I owe    zero as restitution.

            9. My monthly expenses are approx. $100.00.

     Being presently incarcerated in TDCJ McConnell Unit in Bee County, Texas,
I verify the previous statements are true and correct under penalty of perjury.

                                    ££«
     Executed on this the                         day of     /*W/               2015.




                                                           Respectfully Submitted*.



                                                           Jose C. Garcia, Jr., Pro Se
                                                           TDCJ# 1910011 McConnell Unit
                                                           3001 S. Emily Dr.
                                                           Beeville, Texas 78102-8583
                                                           361.362.2300 (ph.)
                                                           361.361.3011 (fax)
Attaches 6 Minth TDCJ Inmate
Trust Fund printout
                                        DECLARATION

        I, Jose Carmen Garcia, Jr.,:does now attest that the foregoing docum
ents and information are true and correct and are thusly sworn to under pen
alty of perjury to their validity. (T.C.P. & R. §132.001-132.003 and 28 U.S.C.




                                                        Jose C. Garcia, Jr.,     Pro Se




                                   CERTIFICATE OF SERVICE



        This is to certify that a true and correct copy of the foregoing and
included documents have been properly served upon the parties listed below at
thier respective addresses, as well as delivered to this court. The documents
were placed in the McConnell Unit mailbox with first class postage, pre-paid
affixed, addressed to the Court of Criminal Appeals, c/o Clerk of the Court,
Able Acosta,    at P.O.     12308/ Austin,   Texas 78711-2308.



        Executed on this the £5135 S.W.3d 681, 682 (Tex. 2004)
ML18/JMA8157                           IN--FQRMA--PAUPERIS                    DATA                                      10 s£3; 41
TDCJtts    01910011      SID#s    05943426 LOCATIONS                   MCCONNELL                          INDIGENT      DTE:
NAMEs     GARCIA,JOSE CARMEN JR                                   BEGINNING PERIODS                       08/01/14
PREVIOUS       TDCJ   NUMBERS:    01114505 81573691
CURRENT     BALs              147.£7   TOT   HOLD       AMT:                           0.00        3MTH    TOT   DEP:             105. 00
6MTH    DEP5                  145.00 6MTH      AUG      BALs                       143.50 6MTH             AUG   DEP:                £4. 17
MONTH     HIGHEST     BALANCE     TOTAL    DEPOSITS                 MONTH          HIGHEST BALANCE               TOTAL    DEPOSITS
01/15           197.SS                    60.00                      10/14                   160.81                       0„ 00
1£/14           161.07                    45.00                     09/14                    183.81                      40.00
11/14           134.97                     0.00                     08/14                    143.81                       0.00
PROCESS     DATE       HOLD   AMOUNT         HOLD DESCRIPTION




STATE OF TEXAS COUNTY OF
ON THIS THE JjjC DAY OF nA kt^V                   ,A"\ I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED"COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE          REGARDING THE OFFENDER'S. ACCOUNT.                                     NP SI6:
PF1-HELP       PF3-END    ENTER    NEXT    TDCJ    NUMBER;             JHWUL                OR     SID    NUMBER:



                                              JUlllh-llillllimillhlliilhimimDiiiiiiiiwiwirrmTnr
                                                                 JOE RICHARD MARTINEZ
                                                                        OTARY PUBLIC
                                                                   STATE OFTEXAS
                                                               NOTARpMTHOUT BOND
                                             mmiiututiiimmimiiiiriimiinniiumniii nmimn